DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the claims filed 12/30/2020.
	Claims 1, 3, 6-10, 12-14, 16, and 18-26 are allowed.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant submission filed 12/30/2020 has been entered.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Garcia Solache, US 20170158136 A1 and Zhu et al., US 20150310281 A1.
	Garcia Solache discloses a collision avoidance device for a vehicle collision avoidance device comprising: 
an assembly comprising an attachment structure configured to attach the assembly to an external structure of the vehicle (See at least ¶19 and FIG. 1), 
See at least abstract), 
wherein the assembly is configured to protrude from the external structure to a first distance in the first position (See at least ¶6), 
wherein the assembly is further configured to protrude from the external structure to a second distance in the second position (See at least ¶6), and 
wherein the first distance is greater than the second distance; one or more sensors configured to generate obstacle information associated with an obstacle in a vicinity of the vehicle (See at least ¶6 and abstract); and 
one or more processors configured to:2U.S. Patent Application No. 15/939,365Attorney Docket No. P70330US 
dResponse to Final Office Actionetermine a lateral distance component of a distance to the obstacle based on the obstacle information (See at least ¶22 and 25), 
wherein the lateral distance component is defined in a lateral direction parallel to a lateral axis associated with a lateral width of the vehicle (See at least ¶22 and 25), 
determine a longitudinal distance component of the distance to the obstacle based on the obstacle information (See at least ¶122 and 25), 
wherein the longitudinal distance component is defined in a longitudinal direction parallel to a longitudinal axis associated with a forward-driving direction of the vehicle (See at least ¶8 and 23), and 
trigger the movement of the part of the assembly from the first position to the second position based on the collision threat to the assembly being determined (See at least ¶18 and 23).


(Claims 1, 14 and 18) “determine a collision threat to the assembly based on a first comparison between the lateral distance component and a predetermined lateral safety distance, and further based on a second comparison between the longitudinal distance component and a predetermined longitudinal safety distance.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662